      Case 1:19-cr-00018-ABJ Document 199-4 Filed 09/06/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA

            v.
                                                   Crim. No. 19-cr-18 (ABJ)
  ROGER J. STONE, JR.,

                 Defendant.



                                   VERDICT FORM

 COUNT 1 (Obstruction of Proceeding):

        As to Count 1 of the indictment, charging defendant Roger J. Stone, Jr., with

 obstruction of an official proceeding pursuant to 18 U.S.C. §§ 1505 and 2, we, the

 members of the jury, unanimously find Mr. Stone:

                 Guilty         Not Guilty

COUNT 2 (False Statement)

       As to Count 2 of the indictment, charging defendant Roger J. Stone, Jr., with

making a false statement pursuant to 18 U.S.C. §§ 1001(a)(2) and (2) by testifying

before HPSCI that he did not have emails with third parties about the head of

WikiLeaks, and that he did not have any documents, emails, or text messages that refer

to the head of WikiLeaks, we, the members of the jury, unanimously find Mr. Stone:

              Guilty               Not Guilty

COUNT 3 (False Statement)

       As to Count 3 of the indictment, charging defendant Roger J. Stone, Jr., with

making a false statement pursuant to 18 U.S.C. § 1001(a)(2) and (2) by testifying before

HPSCI that his August 2016 references to being in contact with the head of WikiLeaks
                                             1
      Case 1:19-cr-00018-ABJ Document 199-4 Filed 09/06/19 Page 2 of 3



were references to communications with a single “go-between,” “mutual friend,” and

“intermediary,” who Stone identified as Randy Credico, we, the members of the jury,

unanimously find Mr. Stone:

              Guilty               Not Guilty

COUNT 4 (False Statement)

       As to Count 4 of the indictment, charging defendant Roger J. Stone, Jr., with

making a false statement pursuant to 18 U.S.C. § 1001(a)(2) and (2) by testifying before

HPSCI that he did not ask the person he referred to as his “go-between,” “mutual

friend,” and “intermediary,” to communicate anything to the head of WikiLeaks and did

not ask the intermediary to do anything on Stone’s behalf, we, the members of the jury,

unanimously find Mr. Stone:

              Guilty               Not Guilty

COUNT 5 (False Statement)

       As to Count 5 of the indictment, charging defendant Roger J. Stone, Jr., with

making a false statement pursuant to 18 U.S.C. § 1001(a)(2) and (2) by testifying before

HPSCI that he and the person he referred to as his “go-between,” “mutual friend,” and

“intermediary” did not communicate via text message or email about WikiLeaks, we,

the members of the jury, unanimously find Mr. Stone:

              Guilty               Not Guilty

COUNT 6 (False Statement)

       As to Count 6 of the indictment, charging defendant Roger J. Stone, Jr., with

making a false statement pursuant to 18 U.S.C. § 1001(a)(2) and (2) by testifying before

HPSCI that he had never discussed his conversations with the person he referred to as


                                           2
     Case 1:19-cr-00018-ABJ Document 199-4 Filed 09/06/19 Page 3 of 3



his “go-between,” “mutual friend,” and “intermediary” with anyone involved in the

Trump Campaign, we, the members of the jury, unanimously find Mr. Stone:

             Guilty                 Not Guilty

COUNT 7 (Witness Tampering)

      As to Count 7 of the indictment, charging defendant Roger J. Stone, Jr., with

tampering with a witness pursuant to 18 U.S.C. § 1512(b)(1), we, the members of the

jury, unanimously find Mr. Stone:

             Guilty                 Not Guilty




Foreperson Signature                                        Date



________________________
Foreperson Printed Name




                                           3
